Lawrence, Judge:
The appeals for a reappraisement enumerated in the schedule attached to and made a part of this decision involve the proper value for dutiable purposes of certain articles of metal,
A stipulation of the fast has been entered into by the parties hereto wherein it has been agreed that the ñiarfeet ■value or pries at the tíme of exportation of the involved merchandise', at which such or similar merchandise was freely offered Í0f Salé for hohife' consumption to all purchasers in the principal markets of the country fíotó which exported) in the usual wholesale quantities and in the ordinary é'otírs© of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges,- and expenses incident to placing the merchandise in condition packed re'ady for shipment to the United States, is the appraised value in each case, lesS $ p8? OUhttto discount. It was further stipulated and agreed by the parties that there was no higher export value for merchandise such as or similar to the merchandise herein involved at the time of exportation thereof.
Upon the record before the eóürt, I find and hold that foreign value, as that value is defined in section 402a(e) of the Tariff Act of 1930 (19 U.S.C. § 1402 (c)), as amended by the Customs Administrative Act of 1938, is the proper basis for value of the merchandise in issue, and that said value is the appraised value in each case, less 3 per centum discount. As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.